

FORM OF RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
TRONOX HOLDINGS PLC
MANAGEMENT EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED SHARE UNITS WITH ORONA METRIC




* * * * *


Participant:  


Grant Date:  


Vest Date:  March 5, 2023 (or if this date is not a trading day on the NYSE, the
next trading day)


Number of Restricted Share Units granted:


* * * * *


        THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as
of the Grant Date specified above, is entered into by and between Tronox
Holdings plc (the “Company”), and the Participant specified above, pursuant to
the Amended and Restated Tronox Holdings plc Management Equity Incentive Plan
(the “Plan”), which is administered by the Committee; and


         WHEREAS, it has been determined by the Committee under the Plan that it
would be in the best interests of the Company to grant and issue the Restricted
Share Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“ORONA RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt Certain Defined Terms. This
Agreement is an Award Agreement for the purpose of the Plan. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its



--------------------------------------------------------------------------------



content. Unless otherwise provided herein, in the event of any conflict between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control.
2.Grant of Restricted Share Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, on or as soon as practicable
after the date of execution of this Agreement the number of ORONA RSUs specified
above. The Participant agrees and understands that except as provided by the
Plan nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or this Agreement. The Participant also agrees and understands that the
ORONA RSUs are not Shares and do not confer rights on the Participant as a
Shareholder.
3.Vesting.
(a)Operating Return on Net Assets (“ORONA”) Vesting. Except as otherwise
provided in this Section 3, the ORONA RSUs subject to this Agreement shall vest
based upon the Company’s Average Annual ORONA during a three year Measurement
Period. The “Measurement Period” shall be calendar year 2020, calendar year
2021, and calendar year 2022.
(i)Subject to the Participant’s continued employment on the Vest Date, the
number of ORONA RSUs that shall vest pursuant to this Section 3(a) shall be
equal to the aggregate number of ORONA RSUs multiplied by the applicable ORONA
Payout Percentage. The following table shall be used to determine the “ORONA
Payout Percentage”:

Average Annual ORONA during the Measurement PeriodORONA Payout Percentage14.7%
or greater (Maximum)200%12.7% (Target)100%10.7% (Threshold)25%
Below 10.7%
0%



To the extent that the Company’s actual Average Annual ORONA during the
Measurement Period hereunder is between the Threshold level and the Target level
or between the Target level and the Maximum level, the number of ORONA RSUs to
become vested hereunder shall be determined on a pro rata basis using
straight-line interpolation; provided that no ORONA RSUs shall become vested if
the actual Average Annual ORONA achieved for the Measurement Period is less than
the Threshold level set forth in the table above; and provided, further, that
the maximum number of ORONA RSUs that may become vested shall not exceed the
number of ORONA RSUs set forth in the table above corresponding to the Maximum
level. To determine the ORONA Payout Percentage, performance results and ORONA
Payout Percentage will be rounded up/down to the nearest tenth percent (e.g.
13.75% will be rounded to 13.8%). The final number of ORONA RSUs will be
determined by multiplying the ORONA Payout Percentage by







2



--------------------------------------------------------------------------------



the number of ORONA RSUs at target and rounding up/down to the nearest whole
unit.
(ii)Average Annual ORONA shall be calculated as the sum of ORONA for the
calendar year 2020, plus ORONA for the calendar year 2021, plus ORONA for the
calendar year 2022, divided by three. ORONA for each calendar year shall be
calculated as Operating Income for the calendar year, on a GAAP basis adjusted
for any one-time, extraordinary or non-recurring events that exceed $1 million1,
divided by average Net Assets for that calendar year. Average Net Assets shall
be the sum of Net Assets at December 31 of the year immediately preceding the
calendar year plus Net Assets at December 31 of the calendar year, divided by
two. Net Assets shall be net Property, Plant & Equipment (PPE), including net
mineral leaseholds, plus accounts receivable, plus inventory, less accounts
payable. If an acquisition of a business occurs subsequent to June 30 of a year,
the calculation for that particular year will be adjusted to exclude the impacts
of that acquisition to the overall calculation.
(iii)In the event of an exchange, tender offer, merger, consolidation,
recapitalization, split, combination or otherwise, the Committee may make
appropriate adjustments to the applicable ORONA performance metric, provided
that in case of an acquisition, such goals may be increased and not decreased.
The Committee’s adjustment shall be made in accordance with the provisions of
the Plan and shall be effective and final, binding and conclusive for all
purposes of the Plan and this Agreement.
(b)Termination in General. Except as otherwise set forth in Sections 3(c), 3(d),
3(e), 3(f), and 3(g) hereof, all unvested ORONA RSUs shall immediately be
canceled and forfeited upon a Termination for any reason.
(c)Termination for Death or Disability. Upon a Participant’s Termination due to
the Participant’s death or Disability, all unvested ORONA RSUs shall immediately
become vested assuming a ORONA Payout Percentage of 100%.
(d)Termination for Normal Retirement. Upon a Participant’s Termination due to
the Participant’s Normal Retirement, a pro rata portion of the unvested ORONA
RSUs that would have been eligible to vest on the Vest Date shall remain
outstanding and be eligible to vest based upon the Company’s actual performance
over the Measurement Period in accordance with Sections 3(a) as applicable, in
an amount determined by multiplying the number of ORONA RSUs that were eligible
to become vested on the Vest Date by a fraction, the numerator of which is the
number of calendar days from the Grant Date to the date of Termination and the
denominator of which is the number of calendar days from the Grant Date to the
Vest Date. For purposes of this Agreement, “Retirement” shall mean a Termination
other than a termination for Cause at or after age 65, or such earlier date
after age 50 as may be approved by the Committee with regard to such
Participant, in its sole discretion, subject to Section 409A of the Code.
1 Adjustments shall include: transaction and integration costs associated with
acquisitions & divestitures; restructuring charges and adjustments; non-income
tax settlements causing charges or credits, except for non-income tax and social
contribution recoveries in Brazil; legal settlements or judgements; reversals or
charges associated with previously recorded stock-based compensation expense for
modifications of stock-based awards; impairment charges; settlement and/or
curtailment gains and/or losses associated with pension and/or postretirement
plans; gains or losses on sale of assets, including any contract losses
associated with any supply agreements in conjunction with an asset sale;
adjustments to the cumulative translation adjustment account that occurs when we
liquidate a subsidiary; and purchase accounting adjustments associated with the
step-up/down of inventory to fair value.









3



--------------------------------------------------------------------------------



(e)Termination without Cause. Upon a Participant’s Termination by the Company
without Cause, a pro rata portion of the unvested ORONA RSUs that would have
been eligible to vest on the Vest Date shall remain outstanding and be eligible
to vest based upon the Company’s actual performance over the Measurement Period
in accordance with Section 3(a) in an amount determined by multiplying the
number of ORONA RSUs that were eligible to become
(f)vested on the Vest Date by a fraction, the numerator of which is the number
of calendar days from the Grant Date to the date of Termination and the
denominator of which is the number of calendar days from the Grant Date to the
Vest Date.
(g)Change in Control. Except as otherwise provided in a Participant’s employment
agreement, if any, Section 12.1 of the Plan shall govern the treatment of the
ORONA RSUs in connection with a Change in Control.
(h)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion (but subject to applicable law),
provide for accelerated vesting of the ORONA RSUs at any time and for any
reason.
4.Delivery of Unrestricted Shares. If and when ORONA RSUs awarded by this
Agreement become vested, the Units shall cease to be liable to be forfeited by
the Participant. By no later than ten (10) days following the date on which any
ORONA RSUs awarded hereunder become vested the Company, subject to satisfaction
of the tax withholding requirements under Section 10 below, shall (i) deliver to
the Participant a certificate or book entry transfer for a number of
unrestricted Shares equal to the total number of ORONA RSUs that vested on such
date and (ii) make a Dividend Equivalent Payment to the Participant with respect
to ORONA RSUs (excluding any ORONA RSUs attributable to above target
performance) as provided in Section 7.5.5(b) of the Plan.
5.Dividends and Other Distributions; Voting Rights.
(a)Section 7.5.5(b) of the Plan shall apply with respect to the ORONA RSUs.
(b)Participants have no voting rights during period of restrictions for ORONA
RSUs.
(c)Section 7.5.6 of the Plan shall apply with respect to the ORONA RSUs (unless
the Committee determines otherwise in any particular case pursuant to Section
4.3 of the Plan).
6.No transferability. No ORONA RSU granted hereunder may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated.
7.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or







4



--------------------------------------------------------------------------------



oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
8.Acknowledgment of Participant. This award of ORONA RSUs does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate this
Agreement and the Plan at any time, at its sole discretion and without notice.
9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.
10.Withholding of Tax. As a condition to the distribution of Shares to the
Participant, the Participant shall be required to pay in cash, or to make other
arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the amount that is sufficient to satisfy any federal, provincial,
state, local and foreign taxes of any kind (including, but not limited to, the
Participant’s FICA and SDI obligations) in any and all jurisdictions which the
Company, in its sole discretion, deems necessary to comply with the Code and/or
any other applicable law, rule or regulation with respect to the ORONA RSUs.
Unless the tax withholding obligations of the Company are satisfied, the Company
shall have no obligation to issue a certificate or book-entry transfer for such
Shares (except as required by applicable law). The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy his or her tax obligations, in whole or in
part by one or more of the following (without limitation): (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the amount required to be withheld in all
jurisdictions or (c) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.
11.Acceptance. The Participant shall forfeit the ORONA RSUs if the Participant
does not execute this Agreement within a period of sixty (60) days from the date
that the Participant receives this Agreement (or such other period as the
Committee shall provide). The Participant consents to receive such documents by
electronic delivery through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of the Award and the execution of this Agreement
through electronic signature, and participant agrees to be bound by such
electronic acceptance and such electronic signature.







5



--------------------------------------------------------------------------------



12.Securities Representations. The ORONA RSUs are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 12.
(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the ORONA RSUs must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the ORONA RSUs and the Company is under no obligation to register the ORONA RSUs
(or to file a “re-offer prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Shares of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the vested ORONA RSUs hereunder may be made only in limited amounts
in accordance with the terms and conditions of Rule 144 or any exemption
therefrom.
13.No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company to terminate
the Participant’s employment or service at any time, for any reason and with or
without cause.
14.Notices. Any notice which may be required or permitted under this Agreement
shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
(a)If such notice is to the Company, to the attention of the General Counsel of
the Company or Secretary of the Company at such other address as the Company, by
notice to the Participant, shall designate in writing from time to time.
(b)If such notice is to the Participant, at his/her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
15.Compliance with Laws. The issuance of the ORONA RSUs pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act, the Corporations Act, and in each case any







6



--------------------------------------------------------------------------------



respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
ORONA RSUs or any of the Shares pursuant to this Agreement if any such issuance
would violate any such requirements.
16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21. Disclosure and Use of Information. This Section 21 shall apply if you reside
outside of the United States and its territories and only to the extent required
by applicable law.  You hereby acknowledge that the Company holds and processes
information relating to your employment, including the nature and amount of your
compensation, information relating to grants made by the Company to you under
this Plan or other share incentive plans, your bank details, social security or
national identity number, and other personal details (“Personal Data”).  You
further acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisors and administrators of
any share incentive plans or arrangements, to service providers and other third
parties in the ordinary course of business, and to regulatory authorities and
tribunals (the “Third Parties”); and that these Third Parties may be located in
countries other than your country of residence (the “Third Countries”),
including the United States and other countries outside the European Economic
Area.  You acknowledge that the laws of these Third Counties may not provide for
the level of data protection equivalent to that provided for in your country of
residence.  Any Personal Data made available by the Company as described above
in relation to the Plan or any share incentive plan will be for the purpose of
administration and







7



--------------------------------------------------------------------------------



management of the Plan or any other share incentive plan of the Company, on
behalf of the Company, or as otherwise permitted or required by law.  You hereby
authorize the Company to hold and process the Personal Data for these purposes,
and to transfer to the Third Parties and Third Countries any Personal Data to
the extent necessary or appropriate to facilitate the administration of the Plan
or any other share incentive plan.  You authorize the Company to store and
transmit Personal Data in electronic form.  You confirm that, to the extent such
rights exist under applicable law, the Company has notified you of your rights
of entitlement to reasonable access to the Personal Data and your rights to
rectify any inaccuracies in that data.  Any inquiries may be directed to the
Company’s General Counsel and Corporate Secretary.




















8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


TRONOX HOLDINGS PLC




By: _____________________________


Name: Jeffrey Neuman


Title: SVP, General Counsel & Secretary




PARTICIPANT




        ______________________________


Name: ______________________________














